DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 10 and 12-17 of Group I, Species Groups A, D and F in the reply filed on February 26, 2021 is acknowledged.
Claims 8, 9, 11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and methods of scouring a food-contacting surface and making a scouring article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2019 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 16-21 of United States Patent No. 10,435,827 B2 to Endle et al. (hereinafter “Endle”) in view of United States Pre-Grant Patent Application Publication No. 2012/0017937 A1 to Sabade (hereinafter “Sabade”).

Referring to Applicant’s independent claim 1, Endle claims a scouring article (See independent claim 1 of Endle) comprising: a monolithic nonwoven pad comprising an interior and a first major surface and a second major surface (See independent claim 1 of Endle), the monolithic nonwoven pad comprising: at least some nonwoven fibers that are bonded to each other by fiber-fiber melt bonding (See independent claim 1 of Endle); and, at least some nonwoven fibers that are bonded to each other by a binder that is distributed throughout the monolithic nonwoven pad in the form of globules (See independent claim 1 of Endle); wherein the monolithic nonwoven pad comprises a first semi-densified fibrous layer that is integral with the monolithic nonwoven pad and that comprises an outward major surface that provides the first major surface of the monolithic nonwoven pad (See independent claim 1 of Endle); and wherein the first major surface of the monolithic nonwoven pad comprises a first array of spaced-apart scouring bodies (See independent claim 1 of Endle), at least selected scouring bodies of which first array each comprise an inward portion that penetrates at least partially into the first semi-densified fibrous layer of the monolithic nonwoven pad (See independent claim 1 of Endle), and an outward portion that protrudes outward at least 0.2 mm beyond the first major surface of the monolithic nonwoven pad (See independent claim 1 of Endle).
Although Endle claims “the first major surface of the monolithic nonwoven pad comprises a first array of spaced-apart scouring bodies” (See independent claim 1 of Endle), 
However, Sabade teaches a cleaning kit for cleaning and polishing a surface includes a scouring pad, a degreaser, a cleaner/polish, a microfiber cleaning cloth, and a container (See Abstract; par. [0015] of Sabade).  Sabade teaches the scouring pad can be used to remove dirt, grease, and the like from the surface without scratching or otherwise damaging the surface (par. [0018] of Sabade).  Sabade teaches the scouring pad may comprise a fibrous nonwoven web (par. [0019] of Sabade).  Sabade also teaches the scouring pad may include scouring particles (e.g. mineral) (par. [0020] of Sabade).  Sabade teaches the scouring particles may be included in the scouring pad to increase the scouring action of the pad depending on the needs of a particular end use application (par. [0020] of Sabade).  Sabade teaches further suitable scouring particles include, for example, aluminum oxide, silicon carbide, aluminum silicate, calcium carbonate, melamine formaldehyde resin particles, and combinations and mixtures thereof (par. [0020] of Sabade).  There is a reasonable expectation the scouring bodies claimed by Endle can encompass and include the melamine-formaldehyde resin particles taught by Sabade.  Like Endle’s claimed scouring article, Sabade also teaches a scouring pad (par. [0018] of Sabade) comprising a fibrous nonwoven web (par. [0019] of Sabade) containing scouring bodies (par. [0020] of Sabade).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the claimed scouring article of Endle and utilize melamine-formaldehyde resin particles taught by Sabade as the scouring bodies claimed by Endle.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Endle and Sabade teach scouring articles 

Referring to Applicant’s claim 2, Endle as modified by Sabade claims the nonwoven fibers of the pad include first staple fibers that exhibit a first melting point (See dependent claim 2 of Endle) and second staple fibers that include at least one component that exhibits a second melting point that is lower than the first melting point of the first staple fibers (See dependent claim 2 of Endle), wherein at least selected second staple fibers are melt-bonded to first staple fibers at points of contact between the first and second staple fibers (See dependent claim 2 of Endle).

Referring to Applicant’s claim 3, Endle as modified by Sabade claims at least some of the nonwoven fibers of the pad are crimped staple fibers (See dependent claim 3 of Endle).

Referring to Applicant’s claim 4, Endle as modified by Sabade claims at least some of the first staple fibers are polyester fibers (See dependent claim 4 of Endle).

Referring to Applicant’s claim 5, Endle as modified by Sabade claims at least some of the second staple fibers are chosen from the group consisting of bicomponent binding fibers, monocomponent binding fibers, and blends and mixtures thereof (See dependent claim 5 of Endle).

Referring to Applicant’s claim 6, Endle as modified by Sabade claims the proviso that at least substantially all of the nonwoven fibers of the pad are hydrophobic fibers (See dependent claim 6 of Endle).

Referring to Applicant’s claim 7, Endle as modified by Sabade claims the at least one binder is a thermoset binder that is derived from a thermosettable binder precursor (See dependent claim 7 of Endle).

Referring to Applicant’s claim 10, Endle as modified by Sabade claims the at least one binder includes abrasive particles (See dependent claim 10 of Endle).

Referring to Applicant’s claim 12, Endle as modified by Sabade claims, on average, inward portions of the scouring bodies extend inward from the first major surface of the scouring article a distance that is less than about 10 % of the overall thickness of the monolithic nonwoven pad (See dependent claim 16 of Endle).

Referring to Applicant’s claim 13, Endle as modified by Sabade claims at least selected scouring bodies each possess an outward surface that generally follows a topography established by segments of fibers that provide the first major surface of the monolithic nonwoven pad (See dependent claim 17 of Endle).

Referring to Applicant’s claim 14, Endle as modified by Sabade claims the first semi-densified fibrous layer exhibits a solidity that is at least about 20 % greater than a solidity of the interior of the pad (See dependent claim 18 of Endle).

Referring to Applicant’s claim 15, Endle as modified by Sabade claims further comprising a second semi-densified fibrous layer that is integral with the monolithic nonwoven pad and that comprises an outward major surface that provides the second major surface of the monolithic nonwoven pad (See dependent claim 19 of Endle), and wherein the second major surface of the monolithic nonwoven pad comprises a second array of spaced-apart scouring bodies (See dependent claim 19 of Endle), at least selected scouring bodies of which second array each comprise an inward portion that penetrates at least partially into the second semi-densified fibrous layer of the monolithic nonwoven pad (See dependent claim 19 of Endle), and an outward portion that protrudes outward beyond the second major surface of the monolithic nonwoven pad (See dependent claim 19 of Endle).

Referring to Applicant’s claim 16, Endle as modified by Sabade claims the overall thickness of the monolithic nonwoven pad is at least about 4 mm (See dependent claim 20 of Endle)

Referring to Applicant’s claim 17, Endle as modified by Sabade claims the monolithic nonwoven pad is an airlaid pad (See dependent claim 21 of Endle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731